KITTRELL, J.
This is a companion ease to that of the same plaintiff in error against Olive Sternenberg & Co., defendant in error, 222 S. W. 534, No. 169. It involves the question of the title to the land in the upper part of the area in conflict between the L. Bouillet 320-acre survey and the F. F. Elliott, a senior league survey, while the case of Houston Oil Co. v. Olive Sternenberg & Co., involved the title to land in the lower, or southeastern part of the Bouillet.
The same counsel represent the respective parties, and, except the • title and style of the cases, the briefs are the same, and both cases were appealed upon the same Statement of Facts.
The opinion in the first-named case (No. 169) is treated as applicable in every respect to this ease. Therefore we recommend that the judgment of the Court of Civil Appeals in this case be affirmed.
PHILLIPS, C. J. We approve the judgment recommended in this case.